Pamela D. Weiss
Assistant Municipal Attorney
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorney for Defendants
Municipality of Anchorage, Matthew Hall,
Nathan Lewis, Brett Eggiman

                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA

THE ESTATE OF BISHAR ALI HASSAN,       )
AHMED HASSAN, and BILAY ADEN IDIRIS,   )
                                       )
             Plaintiffs,               )
                                       )
vs.                                    )
                                       )
MUNICIPALITY OF ANCHORAGE, MATTHEW )
HALL, NATHAN LEWIS, BRETT EGGIMAN, and )
DOES 1-20, INCLUSIVE,                  )
                                       )
             Defendants.               )                            Case No. 3:21-cv-00076 JWS
                                       )

                                                 ANSWER

        Defendants Municipality of Anchorage (“MOA”), Matthew Hall (“Officer Hall”), Nathan

Lewis (“Officer Lewis”), and Brett Eggiman (“Officer Eggiman”) (collectively hereafter

“Municipal Defendants”) hereby answer the Complaint paragraph by paragraph as follows:1

1.      The introductory statement set forth in paragraph 1 does not require a response.




1
 Allegations against Does 1-20 do not require a response from Municipal Defendants and none of the responses
contained in this Answer should be construed as responding on these unidentified individuals’ behalf.




           Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 1 of 21
                                           INTRODUCTION

2.      Paragraph 2 does not contain allegations to which an answer is required.

                                    JURISDICTION AND VENUE

3.      Paragraph 3 does not contain allegations to which an answer is required. To the extent an

        answer is required, Municipal Defendants deny plaintiffs’ civil rights have been violated

        but admit that the U.S. District Court has jurisdiction over the claims brought in the

        Complaint.

4.      In response to the allegations contained in paragraph 4, Municipal Defendants admit that

        venue in the District of Alaska is proper.

                                                PARTIES

5.      Municipal Defendants admit, on information and belief, that Bishar Ali Hassan

        (“Hassan”) was a resident of the State of Alaska at the time of his death.

6.      Municipal Defendants admit, on information and belief, that Ahmed Hassan is the brother

        to Hassan and resided in the State of Alaska at the time of Hassan’s death. The

        remaining allegations contained in paragraph 6 do not require an answer.

7.      Municipal Defendants admit, on information and belief, that Bilay Aden Iridris is the

        mother to Hassan and resided in the State of Alaska at the time of Hassan’s death. The

        remaining allegations contained in paragraph 7 do not require an answer.

8.      In response to the allegations contained in paragraph 8, Municipal Defendants admit that

        the MOA is a home rule Municipality that has all the legislative powers not prohibited by

        law or charter and that Anchorage Police Department (APD) is a department within the

        Municipality. Further, Municipal Defendants admit that Officers Hall, Lewis and

        Eggiman are currently employed by APD and were employed by APD at the time of the


Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 2 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 2 of 21
        events referred to in the Complaint and are residents of the State of Alaska. The

        remaining allegations do not require a response. If a response is required, Municipal

        Defendants deny the allegations.

9.      In response to the allegations contained in paragraph 9, Municipal Defendants admit only

        that at the time of the events referred to in the Complaint, Officers Hall, Lewis and

        Eggiman were employed as patrol officers with APD and were acting in that capacity

        when they responded to 911 calls about a man waving around a gun in the vicinity of A

        Street in Anchorage, Alaska. Municipal Defendants deny any other allegations that may

        be contained in paragraph 9.

10.      In response to the allegations contained in paragraph 10, Municipal Defendants admit

        that at the time of the events referred to in the Complaint, Officers Hall, Lewis and

        Eggiman held certificates from the Alaska Police Standards Council to serve as a police

        officer within the State of Alaska and were required to perform their duties in accordance

        with all governing policies and procedures. Municipal Defendants deny any other

        allegations that may be contained in paragraph 10.

11.     Municipal Defendants admit that Officer Hall, Lewis and Eggiman were subject to the

        policies and procedures of APD but deny the remainder of the allegations contained in

        paragraph 11.

12.     In response to the allegations contained in paragraph 12, Municipal Defendants admit

        that Officers Eggiman, Hall and Lewis were employees of the MOA and that the MOA

        has certain duties with respect to hiring and supervision of its employees. Municipal

        Defendants deny the remaining allegations that may be contained in paragraph 12.




Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 3 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 3 of 21
13.     The statements contained in the first two sentences of paragraph 13 do not require an

        answer. The remining allegations are not directed at Municipal Defendants and therefore

        does not require an answer. See FN 1.

14.     In response to the allegations contained in paragraph 14, Municipal Defendants deny that

        plaintiffs ever presented a claim for damages to the Risk Management Department, which

        is the department at the Municipality that handles all such claims.

15.     Municipal Defendants admit that no response has been given since no claim has ever

        been made. See paragraph 14, above.

16.     In response to the allegation contained in paragraph 16, Municipal Defendants admit that

        the Office of Special Prosecutions for the State of Alaska reviewed the conduct of

        Officers Hall, Lewis and Eggiman and issued a written determination that the officers

        were acting in defense of themselves and/or others. Municipal Defendants further admit

        that in accordance with APD’s standards, Internal Affairs reviewed the use of deadly

        force and found that it was justified and within policy. Municipal Defendants lack

        information sufficient to form a belief as to what information plaintiffs may have

        concerning these determinations. The final sentence in paragraph16 does not require an

        answer.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

17.     Municipal Defendants repeat and restate the answers to paragraphs 1-16 as if stated

        herein.

18.     In response to the allegation contained in paragraph 18, Municipal Defendants admit only

        that APD dispatch received numerous calls about a man with a gun, who was first




Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 4 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 4 of 21
        identified as being in the area of the Wal-Mart on A street and who then boarded a bus

        heading north on A Street.

19.     Municipal Defendants admit that APD dispatch received numerous calls reporting certain

        actions by Hassan. However, Municipal Defendants deny that the listed items (i)-(viii) is

        complete since it does not capture all the information conveyed from callers. The most

        accurate way to recount the information provided to dispatch would be to listen to the

        recordings of the 911 calls.

20.     Municipal Defendants admit that officers receive information from APD dispatch via

        radio and MDC and that certain information concerning Hassan’s actions was made

        available to them. The most accurate way to determine what information the officers had

        is to review the Computer Aided Dispatch printout and listed to any audio of radio traffic

        from that time.

21.     In response to the allegation contained in paragraph 21, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that in an interview with detectives

        Officer Hall reported that he had been dispatched to a call for an intoxicated male in the

        parking lot of Wal-Mart but that while en route was provided updated information that

        there was a gentleman in the parking lot waving a gun around so that he began to look for

        the man or other signs of a disturbance in the area as he approached the Walmart parking

        lot.

22.     In response to the allegation contained in paragraph 22, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that just as Officer Hall pulled into the


Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 5 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 5 of 21
        Wal-Mart parking lot, there was information that the man had moved northward to the

        Tesoro and was waiting at a bus stop, as a result of which Officer Hall drove to the

        Tesoro to look for the man.

23.      In response to the allegation contained in paragraph 23, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that Officer Hall reported no one tried to

        flag him down at the Tesoro.

24.     In response to the allegation contained in paragraph 24, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that Officer Hall did not observe anyone

        he believed to be “distraught” while looking for Hassan in the Wal-Mart or Tesoro

        parking lots.

25.     In response to the allegation contained in paragraph 25, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that Officer Hall was advised by dispatch

        that the man had hopped on a bus going northbound on A street.

26.     In response to the allegation contained in paragraph 26, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that Officer Hall radioed dispatch to see if

        they could call People Mover to determine where the bus was going.

27.     In response to the allegation contained in paragraph 27, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.




Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 6 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 6 of 21
        Notwithstanding, Municipal Defendants admit that Officer Hall began driving

        northbound to see if he could track down the bus.

28.      In response to the allegation contained in paragraph 28, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that Officer Hall saw a bus that had been

        pulled over to the side at a bus stop and was now getting back onto the road.

29.     In response to the allegation contained in paragraph 29, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that while he was still a pretty good

        distance away, Officer Hall saw a man that matched the description of the suspect.

30.     In response to the allegation contained in paragraph 30, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that Officer Hall pulled his vehicle onto

        the sidewalk and that Hassan was walking unaccompanied away from the vehicle,

        heading northbound.

31.      In response to the allegation contained in paragraph 31, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that Hall knew someone pulled behind

        him and another officer came to the left of him.

32.     Municipal Defendants deny that the purported summary of the video and interview stated

        in this paragraph is accurate or complete. Notwithstanding, Municipal Defendants admit

        that Hassan was walking northbound as Officer Hall pulled his vehicle into the sidewalk.




Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 7 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 7 of 21
        However, once Officer Hall turned on his lights and flickered his siren, Hassan turned

        around and started walking towards the police vehicle.

33.     Municipal Defendants deny the allegations contained in paragraph 33.

34.     In response to the allegation contained in the first sentence of paragraph 34, Municipal

        Defendants admit that Officer Hall activated his lights and flickered the siren and that

        these actions did not violate APD policy under the circumstances. Municipal Defendants

        deny the allegation contained in the last sentence of paragraph 34.

35.     In response to the allegation contained in paragraph 35, Municipal Defendants deny that

        plaintiffs’ purported summary of the video and Officer Hall’s statements to detectives is

        complete. Notwithstanding, Municipal Defendants admit that after Officer Hall turned

        on the lights and flickered the siren, Hassan turned around and started walking towards

        Officer Hall’s vehicle. Municipal Defendants deny any other allegation that may be

        contained in paragraph 35.

36.     Municipal Defendants deny the allegations contained in paragraph 36 and assert that

        Hassan failed to follow Officer Hall’s command to “stop right there”.

37.     Municipal Defendants deny that Officer Hall’s dash cam video shows the actions

        purported to be derived from that video, as described in paragraph 37. Notwithstanding,

        Officer Hall admits that he exited the vehicle and at did at some time place his hand on

        his gun. Municipal Defendants lacks information sufficient to form a belief as to the

        exact timing that his hand went to his gun and therefore deny the same.

38.     Municipal Defendants deny the allegations contained in paragraph 38.

39.     Municipal Defendants deny the allegation contained in paragraph 39.




Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 8 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 8 of 21
40.     Municipal Defendants admit that on the audio track of the dashcam video Hassan can be

        heard to utter something as he drew the weapon from his waistband but Municipal

        Defendants deny that those words were audible to officers on the scene or that the content

        of the utterance can be understood.

41.     Municipal Defendants deny the allegations contained in paragraph 41. See response to

        paragraph 40.

42.     Municipal Defendants deny the allegations contained in paragraph 42.

43.     Municipal Defendants deny the allegations contained in paragraph 43. See response to

        paragraph 40.

44.     Municipal Defendants deny the allegations contained in paragraph 44, and further deny

        that the weapon is a “toy.” As depicted in the dashcam video, Hassan drew the weapon,

        which appeared to be a black handgun, from his waistband and began raising it up, with

        the muzzle of the gun was pointing in the direction of the officers who responded to the

        scene.

45.     Municipal Defendants lack information sufficient to form a belief as to which of the

        bullets that were fired hit Hassan or in what order. Notwithstanding, Municipal

        Defendants do admit that Hassan was struck by one or more bullets.

46.     In response to the allegation contained in paragraph 46, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that the video shows Hassan reacted to

        being struck by one or more bullets and that Officer Hall observed a reaction from

        Hassan. Municipal Defendants deny any other allegations that may be contained in

        paragraph 46.


Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 9 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 9 of 21
47.     In response to the allegation contained in paragraph 46, Municipal Defendants deny that

        plaintiffs’ purported summary of Officer Hall’s statements to detectives is complete.

        Notwithstanding, Municipal Defendants admit that Officer Hall believed that shots he

        fired struck Hassan.

48.     Municipal Defendants lack information sufficient to form a belief as to how many bullets

        struck Hassan before he dropped the gun and again deny that the gun is a “toy.”

        Notwithstanding, Municipal Defendants admit that the video shows the gun falling to the

        ground.

49.     Municipal Defendants lack information sufficient to form a belief as to how many bullets

        struck him before he fell to the ground. Notwithstanding, Municipal Defendants admit

        the video shows Hassan falling to the ground.

50.     Municipal Defendants admit that all the officer observed that Hassan dropped the gun

        and that the video shows he dropped the gun. However, Municipal Defendants deny that

        the gun is a “toy” or that any reasonable officer would have known the gun was not

        capable of firing bullets.

51.     Municipal Defendants deny the allegations contained in paragraph 51.

52.     Municipal Defendants deny the allegations contained in paragraph 52.

53.     Municipal Defendants deny the allegations contained in paragraph 53.

54.     Municipal Defendants deny the allegations contained in paragraph 54. Officers Eggiman,

        Hall and Lewis reasonably perceived that Hassan posed an immediate threat to the safety

        of the officers each of the times they fired their weapons.

55.     In response to the allegations contained in paragraph 55, Municipal Defendants admit

        that Hassan was told to put his hands up as he continued to move around on the ground


Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 10 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 10 of 21
        while the gun lay nearby. Municipal Defendants deny that this purported summary

        accurately states all of what occurred after the shooting.

56.      Municipal Defendants admit that Officers Hall, Eggiman and Lewis collectively fired

        many shots but lack information sufficient to form a belief as to the number of shots that

        struck Hassan or his body position at the time any bullets struck him and therefore deny

        the allegations as written in paragraph 56.

57.     In response to the allegations contained in paragraph 57, Municipal Defendants admit

        that officers did not give a verbal warning that they were going to use deadly force prior

        to doing so because there was no time to do so since Hassan unexpectedly reached into

        his waistband and immediately raised the weapon up while pointing it in the direction of

        the officers.

58.     Municipal Defendants deny the allegations contained in paragraph 58.

59.     Municipal Defendants deny the allegations contained in paragraph 59.

60.     Municipal Defendants deny the allegations contained in paragraph 60.

61.      Municipal Defendants deny the allegations contained in paragraph 61.

62.     In response to the allegations contained in paragraph 62, Municipal Defendants admit

        that every bullet fired was done so by Officers Hall, Eggiman and Lewis. However,

        Municipal Defendants deny the remaining allegations contained in paragraph 62.

63.     Municipal Defendants deny the allegations contained in paragraph.

                             FIRST CLAIM FOR RELIEF
         Unreasonable Search and Seizure – Detention and Arrest (42 U.S.C. §1983)

64.     Municipal Defendants repeat and restate the answers to paragraphs 1-63 as if stated

        herein.

65.     Municipal Defendants deny the allegations contained in paragraph 65.

Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 11 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 11 of 21
66.     Municipal Defendants deny the allegations contained in paragraph 66.

67.     Municipal Defendants deny the allegations contained in paragraph 67.

68.     Municipal Defendants deny the allegations contained in paragraph 68.

69.     Municipal Defendants deny the allegations contained in paragraph 69.

70.     The statement in paragraph 70 does not require an answer.




                             SECOND CLAIM FOR RELIEF
             Unreasonable Search and Seizure- Excessive Force (42 U.S.C. § 1983)

71.     Municipal Defendants repeat and restate the answers to paragraphs 1-70 as if stated

        herein.

72.     Municipal Defendants deny the allegations contained in paragraph 72.

73.     Municipal Defendants deny the allegations contained in paragraph 73.

74.     In response to the allegations contained in paragraph 74, Municipal Defendants deny they

        are liable for any damages sustained by plaintiffs. The last sentence of paragraph 74 is a

        statement to which no response is required.

75.      Municipal Defendants deny the allegations contained in paragraph 75.

76.     Municipal Defendants deny the allegations contained in paragraph 76.

77.     Municipal Defendants deny the allegations contained in paragraph 77.

78.     Municipal Defendants deny the allegations contained in paragraph 78.

79.     The statements contained in paragraph 79 do not require an answer.

80.     The statement contained in paragraph 80 does not require an answer.

                                    THIRD CLAIM FOR RELIEF

Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 12 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 12 of 21
                             Substantive Due Process (42 U.S.C. §1983)

81.     Municipal Defendants repeat and restate the answers to paragraphs 1-80 as if stated

        herein.

82.     This paragraph purports to state a legal standard, to which no answer is required.

83.     This paragraph purports to state a legal standard, to which no answer is required.

84.     Municipal Defendants deny the allegation contained in the paragraph 84.

85.     Municipal Defendants deny the allegations contained in paragraph 85.

86.     Municipal Defendants deny the allegations contained in paragraph 86.

87.     Municipal Defendants deny the allegations contained in paragraph 87.

88.     Municipal Defendants deny the allegations contained in paragraph 88.

89.     Municipal Defendants deny the allegations contained in paragraph 89.

90.     Municipal Defendants deny the allegations contained in paragraph 90.

91.     The statements contained in paragraph 91 do not require an answer.

92.     The statement contained in paragraph 92 does not require an answer.

                              FOURTH CLAIM FOR RELIEF
         Municipal Liability for Unconstitutional Custom or Policy (42 U.S.C. §1983)

93.     Municipal Defendants repeat and restate the answers to paragraphs 1-92 as if stated

        herein.

94.     The allegations contained in paragraph 94 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 94.

95.     The allegations contained in paragraph 95 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 13 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 13 of 21
        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 95.

96.     The allegations contained in paragraph 96 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 96.

97.     The allegations contained in paragraph 97 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 97.

98.     The allegations contained in paragraph 98 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 98.

99.     The allegations contained in paragraph 99 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 99.

100.    The allegations contained in paragraph 100 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 100.




Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 14 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 14 of 21
101.    The allegations contained in paragraph 101 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 101.

102.    The statements contained in paragraph 102 do not require an answer.

103.    The statement contained in paragraph 103 does not require an answer.

                                  FIFTH CLAIM FOR RELIEF
                                Municipal Liability - Failure to Train

104.    Municipal Defendants repeat and restate the answers to paragraphs 1-103 as if stated

        herein.

105.    Municipal Defendants deny the allegations contained in paragraph 105.

106.    Municipal Defendants deny the allegations contained in paragraph 106.

107.    Municipal Defendants deny the allegations contained in paragraph 107.

108.    Municipal Defendants deny the allegations contained in paragraph 108 and affirmatively

        state that the training provided by APD to its officers is objectively reasonable,

        appropriate and consistent with all applicable standards.

109.    Municipal Defendants deny the allegations contained in paragraph 109.

110.    Municipal Defendants deny the allegations contained in paragraph 110.

111.    The allegations contained in paragraph 111 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 111.

112.    The allegations contained in paragraph 112 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 15 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 15 of 21
        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 112.

113.    The allegations contained in paragraph 113 are directed at unnamed and unidentified

        individuals, none of which are the Municipal Defendants and therefore no answer is

        required. To the extent an answer is required, MOA denies the allegations contained in

        paragraph 113.

114.    The statements contained in paragraph 114 do not require an answer.

115.    The statement contained in paragraph 115 does not require an answer.



                                 SIXTH CLAIM FOR RELIEF
                      False Arrest/False Imprisonment (Under Alaska Law)

116.    Municipal Defendants repeat and restate the answers to paragraphs 1-115 as if stated

        herein.

117.    Municipal Defendants deny the allegations contained in paragraph 117.

118.    In response to the allegations contained in paragraph 118, Municipal Defendants lack

        information sufficient to form a belief as to the truth or falsity of the allegations that

        relate to Hassan’s subjective mental state. Municipal Defendants deny all other

        allegations contained in paragraph 118.

119.    In response to the allegations contained in paragraph 119, Municipal Defendants admit

        that Hassan died as a result of the injuries sustained after he was shot. However,

        Municipal defendants deny any other allegations that may be contained in paragraph 119.

120.     Municipal Defendants deny the allegation contained in the first sentence of paragraph

        120. The remainder of paragraph 120 contains a legal proposition for which no answer is

        required.

Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 16 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 16 of 21
121.    Municipal Defendants deny the allegations contained in paragraph 121.

122.    The statements contained in paragraph 122 do not require an answer.

123.    The statement contained in paragraph 123 does not require an answer.

                                  SEVENTH CLAIM FOR RELIEF
                                       Battery (Alaska law)

124.    Municipal Defendants repeat and restate the answers to paragraphs 1-123 as if stated

        herein.

125.    In response to the allegations contained in paragraph 125, Municipal defendants admit

        that Officer Eggiman, Lewis and Hall shot Hassan multiple times because, even after

        being told to “stop right there,” he continued to approach, pulled a weapon from his

        waistbelt, raised it upwards while pointing in their direction, causing the officers to

        reasonably believe they faced immediate danger of death or serious physical injury to

        themselves or their fellow officers. Municipal Defendants assert that the use of deadly

        force by the officers under the circumstances was justified and use of less lethal options,

        if available, were not required or appropriate given the circumstances the officers faced.

        Therefore, Municipal Defendants deny the allegations contained in paragraph 125 as

        stated therein.

126.    Municipal Defendants deny the allegation contained in the first sentence of paragraph

        126. The remainder of paragraph 126 contains a legal proposition for which no answer is

        required.

127.    Municipal Defendants deny the allegations contained in paragraph 127.

128.    The statements contained in paragraph 128 do not require an answer.

129.    The statement contained in paragraph 129 does not require an answer.

                                   EIGHTH CLAIM FOR RELIEF

Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 17 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 17 of 21
                                        Negligence (Alaska Law)
                                           (Wrongful Death)

130.    Municipal Defendants repeat and restate the answers to paragraphs 1-129 as if stated

        herein.

131.    Municipal Defendants deny the allegations contained in paragraph 131.

132.    Municipal Defendants deny the allegations contained in paragraph 132.

133.    Municipal Defendants deny the allegation contained in the first sentence of paragraph

        133. The remainder of paragraph 133 contains a legal proposition for which no answer is

        required.

134.    The statements contained in paragraph 134 do not require an answer.

135.    The statement contained in paragraph 135 does not require an answer.

                                 NINTH CLAIM FOR RELIEF
                     Negligent Infliction of Emotional Distress (Alaska Law)

136.    Municipal Defendants repeat and restate the answers to paragraphs 1-135 as if stated

        herein.

137.    Municipal Defendants deny the allegations contained in paragraph 137.

138.    Municipal Defendants deny the allegations contained in paragraph 138.

139.    Municipal Defendants deny the allegations contained in paragraph 139.

140.    It appears that the statement in paragraph 140 states a legal proposition, and therefore no

        answer is required.

141.    Municipal Defendants deny liability. The remainder of this paragraph appears to state a

        legal proposition to which no answer is required.

142.    The statements contained in paragraph 142 do not require an answer.

143.    The statement contained in paragraph 143 does not require an answer.


Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 18 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 18 of 21
                                 TENTH CLAIM FOR RELIEF
                      False Arrest/False Imprisonment (Under Alaska Law)

144.    Municipal Defendants repeat and restate the answers to paragraphs 1-143 as if stated

        herein.

145.    Municipal Defendants deny the allegations contained in paragraph 145.

146.    Municipal Defendants deny the allegation contained in the first sentence of paragraph

        146. The second sentence states a legal proposition to which no answer is required.

147.    Municipal Defendants deny the allegations contained in paragraph 147.

148.    The statements contained in paragraph 148 do not require an answer.

149.    The statement contained in paragraph 149 does not require an answer

                                ELEVENTH CLAIM FOR RELIEF
                  Intentional Infliction of Emotional Distress (Under Alaska Law)

150.    Municipal Defendants repeat and restate the answers to paragraphs 1-149 as if stated

        herein.

151.    Municipal Defendants deny the allegations contained in paragraph 151.

152.    Municipal Defendants deny the allegation contained in the first sentence of paragraph

        152. The second sentence states a legal proposition to which no answer is required.

153.    Municipal Defendants deny the allegations contained in paragraph 153.

154.    The statements contained in paragraph 154 do not require an answer.

155.    The statement contained in paragraph 155 does not require an answer

                                     AFFIRMATIVE DEFENSES

1.      One or more of plaintiffs’ claims fail to state a claim on which relief can be granted.

2.      The conduct of Municipal Defendants of which plaintiffs complain was justified given

        the circumstances.


Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 19 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 19 of 21
3.      The conduct of Municipal Defendants of which plaintiffs complain was justified under

        Alaska Statute. See e.g. AS 11.81.300-.340.

4.      Municipal Defendants acted in a manner that was proper, reasonable, lawful and in good

        faith.

5.      Municipal Defendants had not duty to protect plaintiffs from conditions of which they

        had no actual or constructive knowledge.

6.      Under AS 9.17.080, plaintiffs’ injuries, if any, were caused in whole or in part by the acts

        or omissions of persons or entities, including plaintiffs themselves, over which the

        Municipal Defendants have no responsibility or control.

7.      Municipal Defendants had no duty to one or more of the plaintiffs.

8.      Pursuant to AS 9.65.070(d)(1), Municipal Defendants are immune from liability for the

        acts of which plaintiffs complain.

9.      Pursuant to AS 9.65.210, Municipal Defendants are immune from liability for plaintiffs’

        injuries.

10.     Municipal Defendants are immune under the doctrine of absolute and/or qualified

        immunity.

11.     Plaintiffs’ injuries, if any, are the result of preexisting medical and/or emotional

        conditions or otherwise not caused by Municipal Defendants in this action.

12.     Plaintiffs may have failed to mitigate their damages.

13.     Municipal Defendants reserve the right to assert such other and additional affirmative

        defenses as may be discovered during the investigation and defense of this action.




Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 20 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 20 of 21
                                           RELIEF REQUESTED

WHEREFORE the Municipal Defendants respectfully request relief as follows:

1.       For judgment in favor of Municipal Defendants and against plaintiffs dismissing this

         action with prejudice;

2.       For judgment awarding Municipal Defendants their costs and attorney’s fees incurred in

         this action; and

3.       For such other relief as this court deems just and equitable.


         Respectfully submitted this 14th day of July, 2021.

                                                      PATRICK N. BERGT
                                                      Municipal Attorney

                                                      By:     s/Pamela D. Weiss
                                                              Municipal Attorney's Office
                                                              P.O. Box 196650
                                                              Anchorage, Alaska 99519-6650
                                                              Phone: (907) 343-4545
                                                              Fax: (907) 343-4550
                                                              E-mail: uslit@muni.org
                                                              Alaska Bar No. 0305022




Certificate of Service
The undersigned hereby certifies that on July 14, 2021, a
true and correct copy of the foregoing was served by
electronic means through the CM/ECF system.

s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Answer
Estate of Hassan v. MOA, et al.; Case No. 3:21-cv-00076 JWS
Page 21 of 21
          Case 3:21-cv-00076-JWS Document 8 Filed 07/14/21 Page 21 of 21
